Gilfillan, C. J.
We see no error affecting the merits in this case. From the letters written by plaintiffs to defendant, he had a right to understand (and it is clear that he did understand) that they were acting in behalf of some one wishing to buy the lots. There does not appear anything from which defendant would understand that plaintiffs assumed to act as his agents to sell the lots, so as to be entitled to charge him for their services, until they sent him a contract of sale, executed by them as his agents, accompanied with a deed for him to execute. After executing the deed he sent these to Foreman, at Minneapolis, with a letter in which he stated that he would not stand any charges by them for fees. Both Foreman and Coe swear that the former read this part of the letter to Coffin, who assented to it, saying that they would have to get their commission from the-other party. This is not denied on the part of plaintiffs. On this evidence plaintiffs could not recover, as it does not tend to show a. contract on defendant’s part to pay them. The evidence of defendant, admitted against plaintiffs’ objection, did not affect the foregoing facts, and may be thrown out without changing the status of the case-It is therefore not necessary to consider the objections to it.
Order affirmed.